Case: 20-60134     Document: 00515926995         Page: 1     Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       July 6, 2021
                                  No. 20-60134
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Jose Manuel Cal-Yuja,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 300 072


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Manuel Cal-Yuja, a native and citizen of Guatemala, petitions us
   for review of a decision of the Board of Immigration Appeals that denied his
   motion to reopen. Cal-Yuja first argues that reopening is appropriate because
   his prior attorney was ineffective. He further asserts that the Immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60134       Document: 00515926995            Page: 2      Date Filed: 07/06/2021




                                       No. 20-60134


   Judge erred by not fully explaining his appeal waiver and by not providing an
   interpreter in his native language.
          This court does not have jurisdiction to review orders based on
   discretionary asylum relief, including voluntary departure.                8 U.S.C.
   1252(a)(2)(B)(i). However, this court does have jurisdiction over questions
   of law that arise from the discretionary relief order. See Keller v. Filip, 308 F.
   App’x 760, 765 (5th Cir. 2009). 1
          We are not compelled to find that Cal-Yuja has proven an ineffective
   assistance of counsel claim. The record indicates that Cal-Yuja wanted to
   abandon his claim for health and family reasons. There is no evidence that
   Cal-Yuja’s attorney acted improperly or negligently with respect to the claim
   withdrawal. See Gutierrez-Morales v. Homan, 461 F.3d 605, 609 (5th Cir.
   2006). Additionally, the alternate removal order is not prejudicial because
   Cal-Yuja was in custody when the voluntary departure deadline passed. He
   was not capable of leaving on time, and he cannot be held legally liable for not
   leaving on time pursuant to the grant of voluntary departure. See Matter of
   Zmijewska, 24 I. & N. Dec. 87, 94-95 (BIA 2007).
          We are also not compelled to find that the Immigration Court acted
   improperly in this case. The record reflects that the Immigration Judge used
   specific language to reference an appeal waiver, and Cal-Yuja was
   represented by counsel. See Kohwarien v. Holder, 635 F.3d 174, 179 (5th Cir.
   2011). The assertion that Cal-Yuja should have been provided a different
   interpreter is refuted by the record, which shows that he stated he spoke
   fluent Spanish and that he twice denied the offer of a different interpreter.




          1
            Unpublished opinions may be considered as persuasive authority. See Ballard v.
   Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).




                                             2
Case: 20-60134   Document: 00515926995      Page: 3   Date Filed: 07/06/2021




                             No. 20-60134


         DENIED.




                                  3